
	
		II
		110th CONGRESS
		1st Session
		S. 912
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2007
			Mr. Rockefeller (for
			 himself, Mr. Harkin, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand the incentives for the construction and renovation of public
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Better Classroom Act of
			 2007.
		2.Expansion of
			 incentives for public schools
			(a)In
			 generalChapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subchapter:
				
					ZPublic school
				modernization provisions
						
							Sec. 1400U. Credit to holders
				  of qualified public school modernization bonds.
							Sec. 1400V. Qualified school
				  construction bonds.
							Sec. 1400W. Qualified zone
				  academy bonds.
							Sec. 1400X. Qualified tribal
				  school modernization bonds.
						
						1400U.Credit to holders
				of qualified public school modernization bonds
							(a)Allowance of
				creditIn the case of a
				taxpayer who holds a qualified public school modernization bond on a credit
				allowance date of such bond which occurs during the taxable year, there shall
				be allowed as a credit against the tax imposed by this chapter for such taxable
				year an amount equal to the sum of the credits determined under subsection (b)
				with respect to credit allowance dates during such year on which the taxpayer
				holds such bond.
							(b)Amount of
				credit
								(1)In
				generalThe amount of the
				credit determined under this subsection with respect to any credit allowance
				date for a qualified public school modernization bond is 25 percent of the
				annual credit determined with respect to such bond.
								(2)Annual
				creditThe annual credit
				determined with respect to any qualified public school modernization bond is
				the product of—
									(A)the applicable credit rate, multiplied
				by
									(B)the outstanding face amount of the
				bond.
									(3)Applicable
				credit rateFor purposes of
				paragraph (1), the applicable credit rate with respect to an issue is the rate
				equal to an average market yield (as of the day before the date of issuance of
				the issue) on outstanding long-term corporate debt obligations (determined
				under regulations prescribed by the Secretary).
								(4)Special rule
				for issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed.
								(c)Limitation
				based on amount of tax
								(1)In
				generalThe credit allowed
				under subsection (a) for any taxable year shall not exceed the excess
				of—
									(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
									(B)the sum of the credits allowable under part
				IV of subchapter A (other than subpart C thereof, relating to refundable
				credits, and subpart H thereof).
									(2)Carryover of
				unused creditIf the credit
				allowable under subsection (a) exceeds the limitation imposed by paragraph (1)
				for such taxable year, such excess shall be carried to the succeeding taxable
				year and added to the credit allowable under subsection (a) for such taxable
				year.
								(d)Qualified
				public school modernization bond; credit allowance dateFor purposes of this section—
								(1)Qualified
				public school modernization bondThe term qualified public school
				modernization bond means—
									(A)a qualified zone academy bond,
									(B)a qualified school construction bond,
				and
									(C)a qualified tribal school modernization
				bond.
									(2)Credit
				allowance dateThe term
				credit allowance date means—
									(A)March 15,
									(B)June 15,
									(C)September 15, and
									(D)December 15.
									Such term includes the last day on
				which the bond is outstanding.(e)Other
				definitionsFor purposes of
				this subchapter—
								(1)Local
				educational agencyThe term
				local educational agency has the meaning given to such term by
				section 9101 of the Elementary and Secondary
				Education Act of 1965. Such term includes the local educational
				agency that serves the District of Columbia but does not include any other
				State agency.
								(2)BondThe term bond includes any
				obligation.
								(3)StateThe term State includes the
				District of Columbia and any possession of the United States.
								(4)Public school
				facilityThe term
				public school facility shall not include—
									(A)any stadium or other facility primarily
				used for athletic contests or exhibitions or other events for which admission
				is charged to the general public, or
									(B)any facility which is not owned by a State
				or local government or any agency or instrumentality of a State or local
				government.
									(f)Credit included
				in gross incomeGross income
				includes the amount of the credit allowed to the taxpayer under this section
				(determined without regard to subsection (c)) and the amount so included shall
				be treated as interest income.
							(g)Credit treated
				as nonrefundable bondholder creditFor purposes of this title, the credit
				allowed by this section shall be treated as a credit allowable under subpart H
				of part IV of subchapter A of this chapter.
							(h)S
				corporationsIn the case of a qualified public school
				modernization bond held by an S corporation—
								(1)each shareholder
				shall take into account such shareholder's pro rata share of the credit,
				and
								(2)no basis
				adjustments to the stock of the corporation shall be made under section 1367 on
				account of this section.
								(i)Other pass-thru
				entities
								(1)In
				generalUnder regulations prescribed by the Secretary, in the
				case of a partnership, trust, or other pass-thru entity, rules similar to the
				rules of section 41(g) shall apply with respect to the credit allowable under
				subsection (a).
								(2)No
				basisIn the case of a bond held by a partnership, rules similar
				to the rules under subsection (h)(2) shall apply.
								(j)Bonds held by
				regulated investment companiesIf any qualified public school
				modernization bond is held by a regulated investment company, the credit
				determined under subsection (a) shall be allowed to shareholders of such
				company under procedures prescribed by the Secretary.
							(k)Recapture of
				portion of credit where cessation of compliance
								(1)In
				generalIf any bond which
				when issued purported to be a qualified public school modernization bond ceases
				to be a qualified public school modernization bond, the issuer shall pay to the
				United States (at the time required by the Secretary) an amount equal to the
				sum of—
									(A)the aggregate of the credits allowable
				under this section with respect to such bond (determined without regard to
				subsection (c)) for taxable years ending during the calendar year in which such
				cessation occurs and the 2 preceding calendar years, and
									(B)interest at the underpayment rate under
				section 6621 on the amount determined under subparagraph (A) for each calendar
				year for the period beginning on the first day of such calendar year.
									(2)Failure to
				payIf the issuer fails to
				timely pay the amount required by paragraph (1) with respect to such bond, the
				tax imposed by this chapter on each holder of any such bond which is part of
				such issue shall be increased (for the taxable year of the holder in which such
				cessation occurs) by the aggregate decrease in the credits allowed under this
				section to such holder for taxable years beginning in such 3 calendar years
				which would have resulted solely from denying any credit under this section
				with respect to such issue for such taxable years.
								(3)Special
				rules
									(A)Tax benefit
				ruleThe tax for the taxable
				year shall be increased under paragraph (2) only with respect to credits
				allowed by reason of this section which were used to reduce tax liability. In
				the case of credits not so used to reduce tax liability, the carryforwards and
				carrybacks under section 39 shall be appropriately adjusted.
									(B)No credits
				against taxAny increase in
				tax under paragraph (2) shall not be treated as a tax imposed by this chapter
				for purposes of determining—
										(i)the amount of any credit allowable under
				this part, or
										(ii)the amount of the tax imposed by section
				55.
										(l)Credits may be
				strippedUnder regulations
				prescribed by the Secretary—
								(1)In
				generalThere may be a
				separation (including at issuance) of the ownership of a qualified public
				school modernization bond and the entitlement to the credit under this section
				with respect to such bond. In case of any such separation, the credit under
				this section shall be allowed to the person who on the credit allowance date
				holds the instrument evidencing the entitlement to the credit and not to the
				holder of the bond.
								(2)Certain rules
				to applyIn the case of a
				separation described in paragraph (1), the rules of section 1286 shall apply to
				the qualified public school modernization bond as if it were a stripped bond
				and to the credit under this section as if it were a stripped coupon.
								(m)Treatment for
				estimated tax purposesSolely
				for purposes of sections 6654 and 6655, the credit allowed by this section to a
				taxpayer by reason of holding a qualified public school modernization bonds on
				a credit allowance date shall be treated as if it were a payment of estimated
				tax made by the taxpayer on such date.
							(n)Credit may be
				transferredNothing in any
				law or rule of law shall be construed to limit the transferability of the
				credit allowed by this section through sale and repurchase agreements.
							(o)ReportingIssuers of qualified public school
				modernization bonds shall submit reports similar to the reports required under
				section 149(e).
							(p)TerminationThis section shall not apply to any bond
				issued after September 30, 2008 (December 31, 2013, in the case of any
				qualified tribal school modernization bond).
							1400V.Qualified school
				construction bonds
							(a)Qualified
				school construction bondFor
				purposes of this subchapter, the term qualified school construction
				bond means any bond issued as part of an issue if—
								(1)95 percent or more of the proceeds of such
				issue are to be used for the construction, rehabilitation, or repair of a
				public school facility or for the acquisition of land on which such a facility
				is to be constructed with part of the proceeds of such issue,
								(2)the bond is issued by a State or local
				government within the jurisdiction of which such school is located,
								(3)the issuer designates such bond for
				purposes of this section, and
								(4)the term of each bond which is part of such
				issue does not exceed 15 years.
								(b)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of bonds
				issued during any calendar year which may be designated under subsection (a) by
				any issuer shall not exceed the limitation amount allocated under subsection
				(d) for such calendar year to such issuer.
							(c)National
				limitation on amount of bonds designatedThere is a national qualified school
				construction bond limitation for each calendar year. Such limitation is—
								(1)$11,000,000,000 for 2007,
								(2)$11,000,000,000 for 2008, and
								(3)except as provided in subsection (f), zero
				after 2008.
								(d)Limitation
				allocated among States
								(1)In
				generalThe limitation
				applicable under subsection (c) for any calendar year shall be allocated by the
				Secretary among the States in proportion to the respective amounts each such
				State received for basic grants under section 1124 of the
				Elementary and Secondary Education Act of
				1965 for the most recent fiscal year ending before such calendar
				year. The limitation amount allocated to a State under the preceding sentence
				shall be allocated by the State to issuers within such State, recognizing the
				varying needs for rural, high growth, and urban school districts.
								(2)Minimum
				allocations to States
									(A)In
				generalThe Secretary shall
				adjust the allocations under this subsection for any calendar year for each
				State to the extent necessary to ensure that the amount allocated to such State
				under this subsection for such year is not less than an amount equal to such
				State’s minimum percentage of the amount to be allocated under paragraph (1)
				for the calendar year.
									(B)Minimum
				percentageA State’s minimum
				percentage for any calendar year is the minimum percentage described in section
				1124(d) of the Elementary and Secondary
				Education Act of 1965 for such State for the most recent fiscal year
				ending before such calendar year.
									(3)Allocations to
				certain possessionsThe
				amount to be allocated under paragraph (1) to any possession of the United
				States other than Puerto Rico shall be the amount which would have been
				allocated if all allocations under paragraph (1) were made on the basis of
				respective populations of individuals below the poverty line (as defined by the
				Office of Management and Budget). In making other allocations, the amount to be
				allocated under paragraph (1) shall be reduced by the aggregate amount
				allocated under this paragraph to possessions of the United States.
								(e)Carryover of
				unused limitationIf for any
				calendar year—
								(1)the amount allocated under subsection (d)
				to any State, exceeds
								(2)the amount of bonds issued during such year
				which are designated under subsection (a) pursuant to such allocation, the
				limitation amount under such subsection for such State for the following
				calendar year shall be increased by the amount of such excess. A similar rule
				shall apply to the amounts allocated under subsection (d)(4).
								(f)Special rules
				relating to arbitrage
								(1)In
				generalA bond shall not be
				treated as failing to meet the requirement of subsection (a)(1) solely by
				reason of the fact that the proceeds of the issue of which such bond is a part
				are invested for a temporary period (but not more than 36 months) until such
				proceeds are needed for the purpose for which such issue was issued.
								(2)Binding
				commitment requirementParagraph (1) shall apply to an issue only
				if, as of the date of issuance, there is a reasonable expectation that—
									(A)at least 10 percent of the proceeds of the
				issue will be spent within the 6-month period beginning on such date for the
				purpose for which such issue was issued, and
									(B)the remaining proceeds of the issue will be
				spent with due diligence for such purpose.
									(3)Earnings on
				proceedsAny earnings on
				proceeds during the temporary period shall be treated as proceeds of the issue
				for purposes of applying subsection (a)(1) and paragraph (1) of this
				subsection.
								1400W.Qualified zone
				academy bonds
							(a)Qualified zone
				academy bondFor purposes of
				this subchapter—
								(1)In
				generalThe term
				qualified zone academy bond means any bond issued as part of an
				issue if—
									(A)95 percent or more of the proceeds of such
				issue are to be used for a qualified purpose with respect to a qualified zone
				academy established by a local educational agency,
									(B)the bond is issued by a State or local
				government within the jurisdiction of which such academy is located,
									(C)the issuer—
										(i)designates such bond for purposes of this
				section,
										(ii)certifies that it has written assurances
				that the private business contribution requirement of paragraph (2) will be met
				with respect to such academy, and
										(iii)certifies that it has the written approval
				of the local educational agency for such bond issuance,
										(D)the term of each bond which is part of such
				issue does not exceed 15 years, and
									(E)the issue meets
				the requirements of subsections (c) and (d).
									(2)Private
				business contribution requirement
									(A)In
				generalFor purposes of
				paragraph (1), the private business contribution requirement of this paragraph
				is met with respect to any issue if the local educational agency that
				established the qualified zone academy has written commitments from private
				entities to make qualified contributions having a present value (as of the date
				of issuance of the issue) of not less than 10 percent of the proceeds of the
				issue.
									(B)Qualified
				contributionsFor purposes of
				subparagraph (A), the term qualified contribution means any
				contribution (of a type and quality acceptable to the local educational agency)
				of—
										(i)equipment for use in the qualified zone
				academy (including state-of-the-art technology and vocational
				equipment),
										(ii)technical assistance in developing
				curriculum or in training teachers in order to promote appropriate market
				driven technology in the classroom,
										(iii)services of employees as volunteer
				mentors,
										(iv)internships, field trips, or other
				educational opportunities outside the academy for students, or
										(v)any other property or service specified by
				the local educational agency.
										(3)Qualified zone
				academyThe term
				qualified zone academy means any public school (or academic
				program within a public school) which is established by and operated under the
				supervision of a local educational agency to provide education or training
				below the postsecondary level if—
									(A)such public school or program (as the case
				may be) is designed in cooperation with business to enhance the academic
				curriculum, increase graduation and employment rates, and better prepare
				students for the rigors of college and the increasingly complex
				workforce,
									(B)students in such public school or program
				(as the case may be) will be subject to the same academic standards and
				assessments as other students educated by the local educational agency,
									(C)the comprehensive education plan of such
				public school or program is approved by the local educational agency,
				and
									(D)(i)such public school is located in an
				empowerment zone or enterprise community (including any such zone or community
				designated after the date of the enactment of this section), or
										(ii)there is a reasonable expectation (as of
				the date of issuance of the bonds) that at least 35 percent of the students
				attending such school or participating in such program (as the case may be)
				will be eligible for free or reduced-cost lunches under the school lunch
				program established under the Richard B. Russell National School Lunch Act.
										(4)Qualified
				purposeThe term
				qualified purpose means, with respect to any qualified zone
				academy—
									(A)constructing, rehabilitating, or repairing
				the public school facility in which the academy is established,
									(B)acquiring the land on which such facility
				is to be constructed with part of the proceeds of such issue,
									(C)providing equipment for use at such
				academy,
									(D)developing course materials for education
				to be provided at such academy, and
									(E)training teachers and other school
				personnel in such academy.
									(b)Limitations on
				amount of bonds designated
								(1)In
				generalThere is a national
				zone academy bond limitation for each calendar year. Such limitation is—
									(A)$1,400,000 for 2007,
									(B)$1,400,000 for 2008, and
									(C)except as provided in paragraph (3), zero
				after 2008.
									(2)Allocation of
				limitation
									(A)Allocation
				among StatesThe national
				zone academy bond limitations for any calendar year shall be allocated by the
				Secretary among the States in proportion to the respective amounts each such
				State received for basic grants under section 1124 of the
				Elementary and Secondary Education Act of
				1965 for the most recent fiscal year ending before such calendar
				year.
									(B)Allocation to
				local educational agenciesThe limitation amount allocated to a State
				under subparagraph (A) shall be allocated by the State to qualified zone
				academies within such State.
									(C)Designation
				subject to limitation amountThe maximum aggregate face amount of bonds
				issued during any calendar year which may be designated under subsection (a)
				with respect to any qualified zone academy shall not exceed the limitation
				amount allocated to such academy under subparagraph (B) for such calendar
				year.
									(3)Carryover of
				unused limitationIf for any
				calendar year—
									(A)the limitation amount under this subsection
				for any State, exceeds
									(B)the amount of bonds issued during such year
				which are designated under subsection (a) (or the corresponding provisions of
				prior law) with respect to qualified zone academies within such State, the
				limitation amount under this subsection for such State for the following
				calendar year shall be increased by the amount of such excess.
									(c)Special rules
				relating to expenditures
								(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
									(A)at least 95
				percent of the proceeds from the sale of the issue are to be spent for 1 or
				more qualified purposes with respect to qualified zone academies within the
				5-year period beginning on the date of issuance of the qualified zone academy
				bond,
									(B)a binding
				commitment with a third party to spend at least 10 percent of the proceeds from
				the sale of the issue will be incurred within the 6-month period beginning on
				the date of issuance of the qualified zone academy bond, and
									(C)such purposes will
				be completed with due diligence and the proceeds from the sale of the issue
				will be spent with due diligence.
									(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related purposes will continue to proceed with
				due diligence.
								(3)Failure to spend
				required amount of bond proceeds within 5 yearsTo the extent
				that less than 95 percent of the proceeds of such issue are expended by the
				close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under paragraph (2), by the close of the extended
				period), the issuer shall redeem all of the nonqualified bonds within 90 days
				after the end of such period. For purposes of this paragraph, the amount of the
				nonqualified bonds required to be redeemed shall be determined in the same
				manner as under section 142.
								(d)Special rules
				relating to arbitrageAn issue shall be treated as meeting the
				requirements of this subsection if the issuer satisfies the arbitrage
				requirements of section 148 with respect to proceeds of the issue.
							1400X.Qualified tribal
				school modernization bonds
							(a)Qualified
				tribal school modernization bondFor purposes of this subchapter—
								(1)In
				generalThe term
				qualified tribal school modernization bond means, subject to
				paragraph (2), any bond issued as part of an issue under section 3(c) of the
				America’s Better Classroom Act of 2007, as in effect on the date of the
				enactment of this section, if—
									(A)95 percent or more of the proceeds of such
				issue are to be used for the construction, rehabilitation, or repair of a
				school facility funded by the Bureau of Indian Affairs of the Department of the
				Interior or for the acquisition of land on which such a facility is to be
				constructed with part of the proceeds of such issue,
									(B)the bond is issued by an Indian
				tribe,
									(C)the issuer designates such bond for
				purposes of this section, and
									(D)the term of each bond which is part of such
				issue does not exceed 15 years.
									(2)National
				limitation on amount of bonds designated
									(A)National
				limitationThere is a
				national qualified tribal school modernization bond limitation for each
				calendar year. Such limitation is—
										(i)$200,000,000 for 2007,
										(ii)$200,000,000 for 2008, and
										(iii)zero after 2008.
										(B)Allocation of
				limitationThe national
				qualified tribal school modernization bond limitation shall be allocated to
				Indian tribes by the Secretary of the Interior subject to the provisions of
				section 3 of the America’s Better Classroom Act of 2007, as in effect on the
				date of the enactment of this section.
									(C)Designation
				subject to limitation amountThe maximum aggregate face amount of bonds
				issued during any calendar year which may be designated under paragraph (1)
				with respect to any Indian tribe shall not exceed the limitation amount
				allocated to such government under subparagraph (B) for such calendar
				year.
									(D)Carryover of
				unused limitationIf for any
				calendar year—
										(i)the limitation amount under this paragraph,
				exceeds
										(ii)the amount of qualified tribal school
				modernization bonds issued during such year, the limitation amount under this
				paragraph for the following calendar year shall be increased by the amount of
				such excess. The preceding sentence shall not apply if such following calendar
				year is after 2015.
										(b)TribeFor purposes of this section, the term
				tribe has the meaning given the term Indian tribal
				government by section 7701(a)(40), including the application of section
				7871(d). Such term includes any consortium of tribes approved by the Secretary
				of the
				Interior.
							.
			(b)ReportingSubsection (d) of section 6049 of the
			 Internal Revenue Code of 1986 (relating to returns regarding payments of
			 interest) is amended by adding at the end the following new paragraph:
				
					(9)Reporting of
				credit on qualified public school modernization bonds
						(A)In
				generalFor purposes of
				subsection (a), the term interest includes amounts includible in
				gross income under section 1400U(f) and such amounts shall be treated as paid
				on the credit allowance date (as defined in section 1400U(d)(2)).
						(B)Reporting to
				corporations, etcExcept as
				otherwise provided in regulations, in the case of any interest described in
				subparagraph (A) of this paragraph, subsection (b)(4) of this section shall be
				applied without regard to subparagraphs (A), (H), (I), (J), (K), and
				(L)(i).
						(C)Regulatory
				authorityThe Secretary may
				prescribe such regulations as are necessary or appropriate to carry out the
				purposes of this paragraph, including regulations which require more frequent
				or more detailed
				reporting.
						.
			(c)Conforming
			 amendments
				(1)Subchapter U of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking part IV, by redesignating part V as
			 part IV, and by redesignating section 1397F as section 1397E.
				(2)Sections 54(l)(3)(B)
			 and 1400N(l)(7)(B)(ii) are each amended by striking section
			 1397E(l) and inserting section 1400U(h).
				(3)The table of subchapters for chapter 1 of
			 such Code is amended by adding at the end the following new item:
					
						
							Subchapter Z. Public school
				modernization
				provisions.
						
						.
				(4)The table of parts of subchapter U of
			 chapter 1 of such Code is amended by striking the last 2 items and inserting
			 the following new item:
					
						
							Part IV.
				Regulations.
						
						.
				(d)Sovereign
			 immunityThis section and the
			 amendments made by this section shall not be construed to impact, limit, or
			 affect the sovereign immunity of the Federal Government or any State or tribal
			 government.
			(e)Effective
			 dates
				(1)In
			 generalExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 obligations issued after December 31, 2006.
				(2)Repeal of
			 restriction on zone academy bond holdersIn the case of bonds to which section 1397E
			 of the Internal Revenue Code of 1986 (as in effect before the date of the
			 enactment of this Act) applies, the limitation of such section to eligible
			 taxpayers (as defined in subsection (d)(6) of such section) shall not apply
			 after the date of the enactment of this Act.
				3.Indian school
			 construction
			(a)DefinitionsIn this section:
				(1)BureauThe term Bureau means the
			 Bureau of Indian Affairs of the Department.
				(2)DepartmentThe term Department means the
			 Department of the Interior.
				(3)Escrow
			 accountThe term escrow
			 account means the tribal school modernization escrow account established
			 under subsection (b)(6)(B)(i).
				(4)IndianThe term Indian means any
			 individual who is a member of an Indian tribe.
				(5)Indian
			 tribe
					(A)In
			 generalThe term Indian
			 tribe has the meaning given the term Indian tribal
			 government by section 7701(a)(40) of the Internal Revenue Code of 1986
			 (including the application of section 7871(d) of that Code).
					(B)InclusionThe term Indian tribe includes
			 a consortium of Indian tribes approved by the Secretary.
					(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(7)Tribal
			 schoolThe term tribal
			 school means an elementary school, secondary school, or dormitory
			 that—
					(A)is operated by a tribal organization or the
			 Bureau for the education of Indian children; and
					(B)under a contract, a grant, or an agreement,
			 or for a Bureau-operated school, receives financial assistance to pay the costs
			 of operation from funds made available under—
						(i)section 102, 103(a), or 208 of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450f, 450h(a), 458d);
			 or
						(ii)the Tribally Controlled Schools Act of 1988
			 (25 U.S.C.
			 2501 et seq.).
						(b)Issuance of
			 bonds
				(1)In
			 generalThe Secretary shall
			 establish a pilot program under which eligible Indian tribes may issue
			 qualified tribal school modernization bonds to provide funding for the
			 construction, rehabilitation, or repair of tribal schools (including the
			 advance planning and design of tribal schools).
				(2)Eligibility
					(A)In
			 generalTo be eligible to
			 issue any qualified tribal school modernization bond under the program under
			 paragraph (1), an Indian tribe shall—
						(i)prepare and submit to the Secretary a plan
			 of construction that meets the requirements of subparagraph (B);
						(ii)provide for quarterly and final inspection
			 of the project by the Bureau; and
						(iii)pledge that the facilities financed by the
			 bond will be used primarily for elementary and secondary educational purposes
			 for not less than the period during which the bond remains outstanding.
						(B)Plan of
			 constructionA plan of
			 construction referred to in subparagraph (A)(i) meets the requirements of this
			 subparagraph if the plan—
						(i)contains a description of the construction
			 to be carried out with funding provided under a qualified tribal school
			 modernization bond;
						(ii)demonstrates that a comprehensive survey
			 has been completed to determine the construction needs of the tribal school
			 involved;
						(iii)contains assurances that funding under the
			 bond will be used only for the activities described in the plan;
						(iv)contains a response to the evaluation
			 criteria contained in Instructions and Application for Replacement School
			 Construction, Revision 6, dated February 6, 1999; and
						(v)contains any other reasonable and related
			 information determined to be appropriate by the Secretary.
						(C)PriorityIn determining whether an Indian tribe is
			 eligible to participate in the program under this subsection, the Secretary
			 shall give priority to an Indian tribe that, as demonstrated by the relevant
			 plans of construction, will fund projects—
						(i)described in the Education Facilities
			 Replacement Construction Priorities List, as of fiscal year 2000, of the Bureau
			 (65 Fed. Reg. 4623);
						(ii)described in any subsequent priorities list
			 published in the Federal Register; or
						(iii)that meet the criteria for ranking schools
			 as described in Instructions and Application for Replacement School
			 Construction, Revision 6, dated February 6, 1999.
						(D)Advance
			 planning and design funding
						(i)In
			 generalAn Indian tribe may
			 propose in the plan of construction of the Indian tribe to receive advance
			 planning and design funding from the escrow account.
						(ii)Conditions on
			 allocation of fundsAs a
			 condition to the allocation to an Indian tribe of advance planning and design
			 funds from the escrow account under clause (i), the Indian tribe shall
			 agree—
							(I)to issue qualified tribal school
			 modernization bonds after the date of receipt of the funds; and
							(II)as a condition of each bond issuance, that
			 the Indian tribe will deposit into the escrow account, or a fund managed by the
			 trustee as described in paragraph (4)(C), an amount equal to the amount of
			 funds received from the escrow account.
							(3)Permissible
			 activitiesIn addition to the
			 use of funds permitted under paragraph (1), an Indian tribe may use amounts
			 received through the issuance of a qualified tribal school modernization
			 bond—
					(A)to enter into and make payments under
			 contracts with licensed and bonded architects, engineers, and construction
			 firms—
						(i)to determine the needs of the tribal
			 school; and
						(ii)for the design and engineering of the
			 tribal school;
						(B)enter into and make payments under
			 contracts with financial advisers, underwriters, attorneys, trustees, and other
			 professionals who would be able to provide assistance to the Indian tribe in
			 issuing bonds; and
					(C)carry out other activities determined to be
			 appropriate by the Secretary.
					(4)Bond
			 trustee
					(A)In
			 generalNotwithstanding any
			 other provision of law, any qualified tribal school modernization bond issued
			 by an Indian tribe under this subsection shall be subject to a trust agreement
			 between the Indian tribe and a trustee.
					(B)TrusteeAny bank or trust company that meets
			 requirements established by the Secretary may be designated as a trustee under
			 subparagraph (A).
					(C)Content of
			 trust agreementA trust
			 agreement entered into by an Indian tribe under this paragraph shall specify
			 that the trustee, with respect to any bond issued under this subsection,
			 shall—
						(i)act as a repository for the proceeds of the
			 bond;
						(ii)make payments to bondholders;
						(iii)receive, as a condition to the issuance of
			 the bond, a transfer of funds from the escrow account, or from other funds
			 furnished by or on behalf of the Indian tribe, in an amount that (including
			 interest earnings from the investment of the funds in obligations of, or fully
			 guaranteed by, the United States, or from other investments authorized by
			 paragraph (10)) will produce funds sufficient to timely pay in full the entire
			 principal amount of the bond on the stated maturity date of the bond;
						(iv)invest the funds transferred under clause
			 (iii) in an investment described in that clause; and
						(v)(I)hold and invest the funds transferred under
			 clause (iii) in a segregated fund or account under the agreement; and
							(II)use the fund or account solely for payment
			 of the costs of items described in paragraph (3).
							(D)Requirements
			 for making direct payments
						(i)Payments
							(I)In
			 generalNotwithstanding any
			 other provision of law, the trustee shall make any payment referred to in
			 subparagraph (C)(v) in accordance with such requirements as the Indian tribe
			 shall prescribe in the trust agreement entered into under subparagraph
			 (C).
							(II)InspectionBefore making a payment for a project to a
			 contractor under subparagraph (C)(v), to ensure completion of the project, the
			 trustee shall require an inspection of the project by—
								(aa)a local financial institution; or
								(bb)an independent inspecting architect or
			 engineer.
								(ii)ContractsEach contract referred to in paragraph (3)
			 shall specify, or be renegotiated to specify, that payments under the contract
			 shall be made in accordance with this paragraph.
						(5)Payments of
			 principal and interest
					(A)Principal
						(i)In
			 generalNo principal payment
			 on any qualified tribal school modernization bond shall be required under this
			 subsection until the final, stated date on which the bond reaches
			 maturity.
						(ii)Maturity;
			 outstanding principalWith
			 respect to a qualified tribal school modernization bond issued under this
			 subsection—
							(I)the bond shall reach maturity not later
			 than 15 years after the date of issuance of the bond; and
							(II)on the date on which the bond reaches
			 maturity, the entire outstanding principal under the bond shall become due and
			 payable.
							(B)InterestThere shall be awarded a tax credit under
			 section 1400U of the Internal Revenue Code of 1986 in lieu of interest on a
			 qualified tribal school modernization bond issued under this subsection.
					(6)Bond
			 guarantees
					(A)In
			 generalPayment of the
			 principal portion of a qualified tribal school modernization bond issued under
			 this subsection shall be guaranteed solely by amounts deposited with each
			 respective bond trustee as described in paragraph (4)(C)(iii).
					(B)Establishment
			 of account
						(i)In
			 generalNotwithstanding any
			 other provision of law, the Secretary may—
							(I)establish a tribal school modernization
			 escrow account; and
							(II)beginning in fiscal year 2008, from amounts
			 made available for school replacement under the construction account of the
			 Bureau, deposit not more than $30,000,000 for each fiscal year into the escrow
			 account.
							(ii)Transfers of
			 excess proceedsExcess
			 proceeds held under any trust agreement that are not needed for any of the
			 purposes described in clauses (iii) and (v) of paragraph (4)(C) shall be
			 transferred, from time to time, by the trustee for deposit into the escrow
			 account.
						(iii)PaymentsThe Secretary shall use any amounts
			 deposited in the escrow account under clauses (i) and (ii)—
							(I)to make payments to trustees appointed and
			 acting in accordance with paragraph (4); or
							(II)to make payments described in paragraph
			 (2)(D).
							(7)Limitations
					(A)Obligation to
			 repay
						(i)In
			 generalNotwithstanding any
			 other provision of law, the principal amount on any qualified tribal school
			 modernization bond issued under this subsection shall be repaid only to the
			 extent of any escrowed funds provided under paragraph (4)(C)(iii).
						(ii)No
			 guaranteeNo qualified tribal
			 school modernization bond issued by an Indian tribe under this subsection shall
			 be an obligation of, and no payment of the principal of such a bond shall be
			 guaranteed by—
							(I)the United States;
							(II)the Indian tribe; or
							(III)the tribal school for which the bond was
			 issued.
							(B)Land and
			 facilitiesNo land or
			 facility purchased or improved with amounts derived from a qualified tribal
			 school modernization bond issued under this subsection shall be mortgaged or
			 used as collateral for the bond.
					(8)Sale of
			 bondsA qualified tribal
			 school modernization bond may be sold at a purchase price equal to, in excess
			 of, or at a discount from, the par amount of the bond.
				(9)Treatment of
			 trust agreement earningsNo
			 amount earned through the investment of funds under the control of a trustee
			 under any trust agreement described in paragraph (4) shall be subject to
			 Federal income taxation.
				(10)Investment of
			 sinking fundsA sinking fund
			 established for the purpose of the payment of principal on a qualified tribal
			 school modernization bond issued under this subsection shall be invested
			 in—
					(A)obligations issued by or guaranteed by the
			 United States; or
					(B)such other assets as the Secretary of the
			 Treasury may by regulation allow.
					4.Application of certain
			 labor standards on construction projects financed under public school
			 modernization programSection
			 439 of the General Education Provisions Act (20 U.S.C. 1232b) is
			 amended—
			(1)by inserting (a) before
			 All laborers and mechanics, and
			(2)by adding at the end the following new
			 subsection:
				
					(b)(1)For purposes of this section, the term
				applicable program also includes the qualified zone academy bond
				provisions enacted by section 226 of the Taxpayer Relief Act of 1997 and the
				program established by section 2 of the America’s Better Classroom Act of
				2007.
						(2)A
				State or local government participating in a program described in paragraph (1)
				shall—
							(A)in
				the awarding of contracts, give priority to contractors with substantial
				numbers of employees residing in the local education area to be served by the
				school being constructed; and
							(B)include in the construction contract for
				such school a requirement that the contractor give priority in hiring new
				workers to individuals residing in such local education area.
							(3)In the case of a program described in
				paragraph (1), nothing in this subsection or subsection (a) shall be construed
				to deny any tax credit allowed under such program. If amounts are required to
				be withheld from contractors to pay wages to which workers are entitled, such
				amounts shall be treated as expended for construction purposes in determining
				whether the requirements of such program are
				met.
						.
			5.Employment and
			 training activities relating to construction or reconstruction of public school
			 facilities
			(a)In
			 generalSection 134 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2864) is amended by
			 adding at the end the following new subsection:
				
					(f)Local
				employment and training activities relating to construction or reconstruction
				of public school facilities
						(1)In
				generalIn order to provide
				training services related to construction or reconstruction of public school
				facilities receiving funding assistance under an applicable program, each State
				shall establish a specialized program of training meeting the following
				requirements:
							(A)The specialized program provides training
				for jobs in the construction industry.
							(B)The program provides trained workers for
				projects for the construction or reconstruction of public school facilities
				receiving funding assistance under an applicable program.
							(C)The program ensures that skilled workers
				(residing in the area to be served by the school facilities) will be available
				for the construction or reconstruction work.
							(2)CoordinationThe specialized program established under
				paragraph (1) shall be integrated with other activities under this Act, with
				the activities carried out under the National Apprenticeship Act of 1937 by the
				State Apprenticeship Council or through the Bureau of Apprenticeship and
				Training in the Department of Labor, as appropriate, and with activities
				carried out under the Carl D. Perkins Career and Technical Education Act of
				2006. Nothing in this subsection shall be construed to require services
				duplicative of those referred to in the preceding sentence.
						(3)Applicable
				programIn this subsection,
				the term applicable program has the meaning given the term in
				section 439(b) of the General Education Provisions Act (relating to labor
				standards).
						.
			(b)State
			 planSection 112(b)(17)(A) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)(17)(A))
			 is amended—
				(1)in clause (iii), by striking
			 and at the end;
				(2)by redesignating clause (iv) as clause (v);
			 and
				(3)by inserting after clause (iii) the
			 following new clause:
					
						(iv)how the State will establish and carry out
				a specialized program of training under section 134(f);
				and
						.
				
